DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 15, 17 the closest prior art of Gabrielsen et al. (2008/0092488) discloses a system and methodology for automating a void-filling packaging operation is provided. An embodiment provides a packaging system that includes a plurality of dunnage dispensing stations, each of which has at least one dunnage dispenser from which a dunnage material can be dispensed, and a transport network for conveying containers to and from at least two dunnage dispensing stations for dunnage to be placed therein. The prior art fails to disclose or make obvious detecting two or more indicators from two or more delivery item monitoring devices; determining that at least one indicator is incorrect; analyzing information to detect an identity of the delivery item monitoring device that provided the at least one incorrect indicator; and generating an alert to perform maintenance on the delivery item monitoring device having the identity that was detected, and in combination with the other recited limitations of claims 1, 15, 17. Claims 2-12, 14, 16, 18-21 are allowed by the virtue of dependency on the allowed claims 1, 15, 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 25, 2022